Citation Nr: 1623948	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 20, 2006 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to a combined disability rating in excess of 70 percent for service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  A TDIU claim was received on September 15, 1992 as part of a claim for an increased rating for the Veteran's service-connected low back injury with degenerative arthritis (herein low back disability).      

2.  From December 29, 1995, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected low back disability.

3.  Prior to December 29, 1995, the Veteran failed to meet the schedular requirements for a TDIU and the Veteran was not unable to secure and follow a substantially gainful occupation by reason of his service-connected low back disability (his only service-connected disability during that time period).

4.  The Veteran's three service-connected disabilities were assigned disability ratings (since January 2005) of 60, 30 and 0 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 29, 1995, but no earlier, for the grant of entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1555, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).

2.  Using the Combined Ratings Table, the proper combined disability rating for the Veteran's service-connected disabilities is 70 percent.  38 U.S.C.A. § 1555 (West 2014); 38 C.F.R. § 4.25 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU Claim

Background

This claim has a complicated procedural history.  A July 1976 rating decision granted entitlement to service connection for residuals of a low back injury and assigned a 0 percent disability rating from September 1975; an August 1978 rating decision increased the assigned disability rating to 10 percent from March 1978.  The Veteran filed a claim for an increased disability rating for his service-connected low back disability on September 15, 1992.  A December 1992 rating decision continued the assigned disability rating and the Veteran appealed this decision, which eventually resulted in a March 2001 Board decision.  In this decision, the Board found, essentially, that the entirety of the Veteran's low back disability warranted a 60 percent disability rating, but that only one-third of the Veteran's low back disability was attributable to his service-connected disability (as opposed to post-service events) and thus the Board reduced the overall 60 percent disability rating warranted for the entirety of the Veteran's low back disability by one-third and granted a 20 percent disability rating for the Veteran's service-connected low back disability.  

An April 20, 2006 statement from the Veteran was construed by the AOJ to be a claim for an increased disability rating for the Veteran's service-connected low back disability and for entitlement to a TDIU.  A November 2006 rating decision granted a 40 percent disability rating for the Veteran's service-connected low back disability and granted entitlement to a TDIU, both effective April 20, 2006.  In an October 2007 rating decision, the AOJ found the November 2006 rating decision to be clearly and unmistakably erroneous (in light of the March 2001 Board decision determination that only one-third of the Veteran's back disability was attributable to his service-connected disability).  A February 2008 rating decision decreased the Veteran's disability rating for his service-connected low back disability to 20 percent and discontinued TDIU, both effective May 1, 2008.

In December 2011, the Board ordered reconsideration of the March 2001 Board decision and stated that the reconsideration decision would replace the March 2001 Board decision.  In April 2012, the Board issued two decisions.  One decision referenced the March 2001 Board decision and discussed how it reduced the overall 60 percent disability rating warranted for the entirety of the Veteran's low back disability by one-third and assigned a 20 percent disability rating.  The April 2012 Board decision cited and discussed Mittleider v. West, 11 Vet. App. 181 (1998) and stated that "the Board finds that the entirety of the Veteran's back symptoms must be attributed to his service connected back disability, and the claim will be rated accordingly."  The Board then concluded that a 20 percent disability rating was warranted for the Veteran's service-connected low back disability prior to December 29, 1995 and that a 60 percent disability rating was warranted from this date.  With respect to a TDIU, the Board cited and discussed Rice v. Shinseki, 22 Vet. App. 447 (2009) and stated that "because the Veteran has repeatedly alleged that he is unemployable on account of his back disability, the Board will assume jurisdiction of a TDIU claim as part of this adjudication...the Board will address whether the Veteran has been entitled to TDIU for any time during the Veteran's appeal of his back disability."  The Board then granted entitlement to a TDIU, but explicitly noted that the AOJ would assign the effective date in the first instance.  Subsequently, the AOJ issued a May 2012 rating decision, which "reinstated" entitlement to a TDIU effective May 1, 2008, which was noted as the date TDIU was previously discontinued.  The Veteran appealed the assigned effective date of April 20, 2006.  A March 2014 Statement of the Case denied an effective date earlier than April 20, 2006 for entitlement to a TDIU, finding that April 20, 2006 was the proper effective date because this was when an informal claim was received.  

In addition, in a separate appeal stream, the Veteran appealed the November 2006 rating decision that granted entitlement to a TDIU, specifically the assigned effective date of April 20, 2006.  A November 2008 Board decision denied an effective date earlier than April 20, 2006 for entitlement to a TDIU.  While the November 2008 Board decision addressed the issue currently on appeal (an earlier effective date for entitlement to a TDIU), that appeal stemmed from a November 2006 rating decision granting entitlement to a TDIU, which was based on an April 2006 claim.  The current claim on appeal, by contrast, stems from a May 2012 rating decision assigning an effective date as part of implementing an April 2012 Board decision that granted entitlement to a TDIU.  As such, it is appropriate for the Board to consider this issue at this time.

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

This appeal arises from the Veteran's disagreement with the initial effective date assigned following the grant of entitlement to a TDIU.  Once entitlement to service connection, or in this case a TDIU, is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice during the appeal period in a June 2006 letter (which was sent in response to an April 2006 TDIU claim), prior to the May 2012 rating decision on appeal.    

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records, private medical records and Social Security Administration (SSA) records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with multiple VA examinations throughout the appeal period that dates to 1992.  Upon review, the Board finds these VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

Legal Criteria

The effective date of an award based on a claim for increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).  

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).


Analysis

As referenced above, the April 2012 Board decision granting entitlement to a TDIU also decided the Veteran's increased rating claim for his service-connected low back disability that dated to September 15, 1992.  As quoted, the April 2012 Board decision, pursuant to Rice, found that a TDIU claim was part of the Veteran's increased rating claim and stated that "the Board will address whether the Veteran has been entitled to TDIU for any time during the Veteran's appeal of his back disability."  

As noted above, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later 38 C.F.R. § 3.400 (2015).  The Board must next consider when entitlement to TDIU was established.   Upon review, the Board concludes that from December 29, 1995 the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected low back disability and therefore that the criteria for an effective date of December 29, 1995, but no earlier, for the grant of entitlement to a TDIU have been met.

The Veteran's service-connected low back disability has been assigned a 20 percent disability rating from September 15, 1992 and a 60 percent disability rating from December 29, 1995.  The Veteran additionally is service-connected for major depression, which has been assigned a 30 percent disability rating from June 2001, and hypertension, which has been assigned a 0 percent disability rating from January 2005.  The Veteran's combined disability rating was 20 percent from September 15, 1992, 60 percent from December 29, 1995 and 70 percent from June 7, 2001.

As the Veteran's service-connected low back disability has been assigned a 60 percent disability rating from December 29, 1995, and was the only service-connected disability until June 2001, the threshold requirements for a schedular TDIU have been met from December 29, 1995 to June 2001.  38 C.F.R. § 4.16(a) (2015).  
With the threshold requirement for a schedular TDIU met from December 29, 1995, the Board concludes that the evidence indicates that from December 29, 1995, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected low back disability.

Various evidence of record indicated that the Veteran did not complete high school, but that he obtained a GED and that he had some college education.  In addition, the Veteran worked as a mechanic before and after the Army (from approximately 1967 to 1978) and as a truck driver from approximately 1978 to 1995, stopping when he injured his back.  See, e.g., September 2006 VA Mental Examination Report.    

By way of background, the Veteran was involved in an accident injuring his back in September 1991 and had back surgery in February 1993.  See, e.g., October 1997 Dr. K.G. Private Note.  While the Veteran was out of work from September 1991, he went back to work in December 1993.  The Veteran was involved in an accident injuring his back on December 29, 1995 and subsequently had surgery in November 1996.  He has not worked since that time.  See, e.g., July 1999 Dr. R.N. Private Note.      

The evidence of record is extensive and included multiple medical documents that indicated that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected low back disability.  

An April 1996 note from Dr. E.M., a treating physician for whom extensive medical records are of record, referenced a period of care from December 29, 1995 to the present and stated that the Veteran was unable to work.  

A June 1996 letter from Dr. W.O. referenced the Veteran's back and stated that the Veteran "would not be able to return to his usual job as a truck driver" and that "I would recommend that he retire and if...he can be retrained to perform something which does not require prolonged sitting in a vibrating vehicle or lifting over 25 lbs. then he would likely be re employable."  

A June 1997 note from Dr. E.M. stated that the Veteran "is permanently [and] totally disabled by [his back disabilities].  He has had 2 spine surgeries and a 3rd has been offered, with little hope of significant improvement.  He cannot work now or ever.  Prognosis: very guarded."

A July 1997 VA examination report referenced that the Veteran continued to have severe pain in his back.      

An October 1997 treatment note from Dr. K.G. referenced the Veteran's November 1996 surgery and stated that the Veteran "is now one year after surgery and is not able to work."  The note also stated that the Veteran "has chronic back pain.  This chronic pain leaves him with difficulty sitting, standing, stooping, pushing, pulling, or carrying."   

An October 1997 treatment note from Dr. E.M. stated that the Veteran "is currently not able to function at a sufficient level to find and maintain employment, therefore he is disabled."  

A July 1998 note from medical professional T.E. noted that the Veteran "continues to be off work and he is not able to do work."  The note stated that the Veteran had chronic back pain and radicular pain and that "[t]his chronic pain leaves him with an intolerance to sitting, standing, stooping, pushing, pulling or carrying" and referenced that the Veteran was receiving SSA disability benefits and that "we feel that this is appropriate.  His prognosis for returning to gainful employment is bleak to say the least."  

A November 1998 VA examination report stated that the Veteran is "incapacitated indeed because the pathology expands from L2 down to S1" and that "[h]e is unable to find any job, and of course he cannot exert any physical effort."  The Veteran was also referenced as having serious incapacitation.

A July 1999 note from Dr. R.N. stated that the Veteran was last employed December 29, 1995 and that he remained off work since this time.  The note also referenced severe low back pain and that pain increased with walking, sitting and standing for prolonged periods of time and with bending and lifting activities (it was noted that lifting anything over 5 pounds was usually avoided).  Regarding work related functions, it was noted that the Veteran could sit and stand for short periods of time, walk moderate distances and lift light weights.

The Veteran was granted SSA disability benefits in an August 1999 decision by an Administrative Law Judge (ALJ).  The ALJ found that the Veteran's "ability to perform even sedentary work is limited by his inability to sit, stand and/or walk for a prolonged period of time" and to "lift more than five pounds, repetitively climb, balance, stoop, crouch, or kneel; repetitively push/pull; work around moving machinery, noise or at unprotected heights."  The ALJ also found that the Veteran was unable to perform his past relevant work.  A Disability Determination sheet noted that the Veteran's disability began January 6, 1996 and a primary diagnosis was noted related to the Veteran's back (with a secondary diagnosis of depression noted).        

A November 1999 statement from Dr. E.M. noted that the Veteran was continuously totally disabled (unable to work) from December 29, 1995 through "Indefinite" and that his prognosis was "very guarded."
    
Upon review, the Board concludes that from December 29, 1995, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected low back disability.  As described above, multiple statements from multiple medical professionals over an extended period of time indicated that the Veteran was not able to work as a result of his back.  While the Board acknowledges that the ultimate TDIU determination rests with VA and not a medical examiner, the Board finds the medical opinions referenced above to be highly probative evidence as to the issue on appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In addition, as noted, SSA disability was granted effective January 1996 with a primary diagnosis related to the Veteran's back.  While SSA decisions are not controlling, they are pertinent to the Veteran's claim and the Board finds the grant of SSA disability with a primary diagnosis related to the Veteran's back to be highly probative evidence as to the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition to the medical evidence discussed, the Board additionally notes that the April 2012 Board decision granting a 60 percent disability rating for the Veteran' service-connected low back disability from December 29, 1995 indicates a finding of relatively similarly severity, or at the least a lack of improvement, for the Veteran's service-connected low back disability since December 29, 1995.  In fact, the Board stated in the April 2012 decision that "the Veteran's back related symptoms increased following his accident in December 1995 and have not improved, despite surgery."  Moreover, in the April 2012 Board decision granting entitlement to a TDIU, the only evidence cited in the TDIU section of the decision was the October 1997 Dr. K.G. private note and the August 1999 SSA decision, both of which are dated prior to April 20, 2006.  

While the Board has concluded that the Veteran met the criteria for entitlement to a TDIU from December 29, 1995, the Board concludes that such is not warranted prior to this date.  

For this period, the Veteran's only service-connected disability was the low back disability, which was assigned a 20 percent disability rating from September 15, 1992.  As such, the Veteran did not meet the threshold requirement for a schedular TDIU prior to December 29, 1995.  See 38 C.F.R. § 4.16(a) (2015).

When the threshold percentage requirements for a schedular TDIU are not met, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16(b) (2015) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  In this regard, the Board notes that neither the AOJ nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b) (2015).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. § 4.16(a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).

As such, the Board is unable to grant entitlement to a TDIU on an extraschedular basis in the first instance.  The remaining issue, therefore, is whether the evidence indicates that the Veteran's case should be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  The crucial inquiry is whether the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," as outlined in 38 C.F.R. § 4.16(b) (2015).

Initially, the Board notes that the Veteran's contention during his appeal of the assigned effective date for the grant of entitlement to a TDIU has been that an effective date of December 29, 1995 is warranted.  For example, in his October 2012 Notice of Disagreement (NOD), the Veteran stated that his TDIU "should be effective from December 29, 1995."  In a January 2013 statement, the Veteran referenced being unable to work from December 29, 1995.  On his April 2014 VA Form 9, the Veteran again stated that his TDIU "should be effective from December 29, 1995."  The Veteran's representative's April 2016 Appellant's Brief also stated that "[s]ince the VA increased his back condition to 60 percent effective December 29, 1995, the [V]eteran asserts that he should be rated as totally disabled from that time on."      

In addition, the Board concludes that that the evidence does not indicate that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected low back disability prior to December 29, 1995.  Overall, the evidence indicated that the Veteran was able to work prior to December 29, 1995.  As referenced, the Veteran was involved in an accident injuring his back in September 1991 and had back surgery in February 1993.  Following this surgery, however, the Veteran returned to work.  

Upon review, the Board concludes that prior to December 29, 1995, the evidence does not indicate that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected low back disability.  As referenced, while the Veteran was involved in an accident injuring his back in September 1991, had back surgery in February 1993 and was out of work until December 1993, he subsequently returned to work as a truck driver.  The Veteran continued to work until the December 29, 1995 accident involving his back, which as discussed above is the effective date the Board has assigned for entitlement to a TDIU.  The Board therefore concludes that prior to December 29, 1995, the Veteran failed to meet the schedular requirements for a TDIU and the Veteran was not unable to secure and follow a substantially gainful occupation by reason of his service-connected low back disability (his only service-connected disability during that time period).  As such, the Veteran's case need not be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.

Based upon facts found, Veteran was entitled to a TDIU as of December 29, 1995.  As indicated, the controlling date for effective date purposes is the later date, which is December 29, 1995.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The Board concludes, therefore, that the criteria for an effective date of December 29, 1995, but no earlier, for the grant of entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1555, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).  

II.  Combined Disability Rating
 
As referenced above, an April 2012 Board decision assigned a 60 percent disability rating for the Veteran's service-connected low back disability, effective December 29, 1995.  This decision was implemented in a May 2012 rating decision.  As noted, the Veteran is also service-connected for major depression, which is assigned a 30 percent disability rating from June 2001, and hypertension, which is assigned a 0 percent disability rating from January 2005.  

A Veteran's combined disability rating is not calculated by adding up the various percentages and coming to a sum, but rather, the combined disability rating is determined by the Combined Ratings Table found in 38 C.F.R. § 4.25 (2015).  The Veteran's three service-connected disabilities were assigned disability ratings (since January 2005) of 60, 30 and 0 percent.  Using the Combined Ratings Table, the result is a 70 percent combined disability rating (the Board notes that use of the Combined Ratings Table results in a value of 72, but 38 C.F.R. § 4.25 (2015) instructs to round to the nearest number divisible by 10, which in this case is 70).  The Board notes that the 38 C.F.R. § 4.25 (2015) actually describes the factual scenario present in this case (except for the additional 0 percent disability rating):

Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Thus, a person having a 60 percent disability is considered 40 percent efficient.  Proceeding from this 40 percent efficiency, the effect of a further 30 percent disability is to leave only 70 percent of the efficiency remaining after consideration of the first disability, or 28 percent efficiency altogether.  The individual is thus 72 percent disabled, as shown in table I opposite 60 percent and under 30 percent.  

The Board acknowledges the Veteran's contentions.  In his November 2012 NOD, the Veteran stated that the combined disability rating "should be a 90 percent rating.  Depression at 30 percent and lower back at 60 percent."  In a January 2013 statement, the Veteran referenced his three service-connected disabilities being assigned 60, 30 and 0 percent disability ratings and stated "for a total of 90% (note: not 70% rating) therefore making your rating incorrect."  While simple math does indicate that 60 plus 30 plus 0 equals 90, as outlined above, a Veteran's combined disability rating is not based on simply adding up the various assigned disability ratings and coming to a sum, but rather is based on use of the Combined Ratings Table found in 38 C.F.R. § 4.25 (2015).  Use of this table results in a combined disability rating for the Veteran of 70 percent.

The Board also acknowledges the Veteran's representative's arguments.  In a November 2014 Statement of Accredited Representative in Appealed Case, it was referenced that the issue to be addressed by the Board was "an increased rating for a back condition, currently evaluated at 60 percent disabling" and a remand was requested for a new VA examination.  The April 2016 Appellant's Brief stated that the "[V]eteran contends that his schedular rating should be at 90 percent instead of 70 percent which he is rated" and that "[t]he Board should also consider whether there is a factual basis for referral for consideration of a higher rating on an extraschedular basis."  Upon review, these arguments mischaracterize the issue currently on appeal before the Board and suggest that the issue is an increased disability rating for the Veteran's service-connected low back disability (on either a schedular or extraschedular basis).  The April 2012 Board decision, however, finally adjudicated the disability rating, on both a schedular and extraschedular basis, for the Veteran's service-connected low back disability and the May 2012 rating decision simply implemented that decision.  The issue on appeal is not whether an increased disability rating for the Veteran's service-connected low back disability is warranted, but rather entitlement to a combined disability rating in excess of 70 percent for service-connected disabilities.  As such, the Veteran's representative's arguments are without merit.
In conclusion, the Veteran's three service-connected disabilities were assigned disability ratings (since January 2005) of 60, 30 and 0 percent.  Using the Combined Ratings Table, the proper combined disability rating for the Veteran's service-connected disabilities is 70 percent and the Veteran's claim for entitlement to a combined disability rating in excess of 70 percent for service-connected disabilities is therefore denied.  38 U.S.C.A. § 1555 (West 2014); 38 C.F.R. § 4.25 (2015).

Finally, the Board notes that for this issue because the law, and not the evidence, is dispositive of the appeal, the Veterans Claims Assistance Act of 2000 (VCAA), which outlines procedural assistance VA must provide to veterans in certain cases, is inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).



ORDER

Entitlement to an effective date of December 29, 1995, but no earlier, for the grant of entitlement to a TDIU is granted, subject to the laws and regulation governing the award of monetary benefits.

Entitlement to a combined disability rating in excess of 70 percent for service-connected disabilities is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


